Citation Nr: 0003215	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-35 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 

INTRODUCTION

The veteran had active duty in the Marine Corps from June 19, 
1981 to July 27, 1981.

In an October 1981 rating decision, the Department of 
Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO) denied entitlement to service connection for a left 
ankle disorder.  The veteran perfected an appeal of the 
October 1981 decision and in December 1982 the Board of 
Veterans' Appeals (Board) remanded the claim to the RO for 
further development.  Thereafter, the claim was returned to 
the Board and in January 1984 the Board denied the claim 
finding no clinical evidence of a left ankle disorder or left 
ankle surgery in service and no clinical evidence of a 
"current left ankle disorder."  That determination is 
final.  38 U.S.C. § 4004 (1982); 38 C.F.R. § 19.194 (1983); 
currently 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).  

In November 1993 the veteran filed an application to reopen 
his claim for service connection for a left ankle disorder 
and in July 1995 the RO in Houston, Texas determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim.  The veteran perfected an appeal of 
the July 1995 decision. 

The case was forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  In February 1997 the Board 
found that new and material evidence had been submitted and 
reopened the claim.  The Board also issued a remand so that a 
VA examination could be conducted and so that all medical 
treatment records could be obtained.  A VA examination was 
conducted in August 1999 and all available medical records 
have been obtained.  

The matter was then returned to the Board for appellate 
review.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been requested or obtained.

2. Though physical examination at service entry revealed no 
left ankle disorder, the overall evidence clearly and 
unmistakably establishes that a left ankle disorder pre-
existed service. 

3. The evidence does not show that the pre-existing disorder 
underwent an increase in disability during active service.


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § § 1111, 1131, 1137, 5107 (a) 
(West 1991); 38 C.F.R. § § 3.303, 3.304, 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's July 1980 service entrance examination did not 
show findings of a left ankle disorder.  Service medical 
records dated July 20, 1981 revealed that the veteran had a 
wound checked.  The assessment revealed that he had a healing 
wound, as a result of a foreign body, eighteen days 
previously.  The sutures were removed.  It was recommended 
that the veteran wear tennis shoes for two weeks.  The DD 
Form 214 revealed that the veteran was discharged seven days 
later.  

In a December 1981 notice of disagreement, the veteran stated 
that he injured his left ankle during basic training and as a 
result he underwent an operation on his ankle while in 
service.  

In April 1983 the veteran failed to report for a scheduled VA 
examination.

In July 1983, the veteran complained of having pain and 
swelling in his leg ever since he had the operation while in 
service.  The veteran also stated that before entering into 
the service, he was hit on his left ankle with a large 
ashtray.  

In August 1983, the veteran was scheduled for a VA 
examination and it was noted that the veteran "failed to 
cooperate" during this VA examination.  

In November 1993 the veteran filed an application to reopen 
his claim for service connection for a left ankle disorder by 
stating that he was disabled due to a left ankle injury he 
sustained while in service.  He further stated that his left 
ankle was weakened because of the operation he underwent 
while in service.  

In September 1994 the veteran stated that he had glass in his 
left ankle before entering into the service and that he was 
not physically fit when he entered into the service.  

A June 1995 private medical report showed that the veteran 
complained of pain in the left ankle when pressure was 
applied.  The veteran told the private physician that he hurt 
his ankle in 1981 when his mother threw a glass ashtray at 
him and hit his ankle.  The veteran stated that ever since 
then he has been experiencing pain and he has not taken any 
medication for this constant pain.  Upon examination, it was 
noted that the left ankle had a small scar anterior to lower 
shin with tenderness to palpation.  The left ankle had a full 
range of motion.  It was noted that upon examination of the 
right ankle the veteran began moaning and when asked if his 
right ankle hurt, he replied that it did not hurt.  The right 
ankle had no signs of trauma, no swelling, and a full range 
of motion.  The veteran was assessed as having subjective 
pain in the left lower leg. 

In January 1996, the veteran stated that he was involved in 
an accident two months prior to entering into the service.  
According to him, he was hit on the left ankle with a glass 
ashtray and portions of glass entered into his leg.  At the 
time of the accident, the veteran was unaware of the glass 
entering into his leg.  The veteran believes that going 
through basic training with glass in his leg caused problems 
with his left ankle.  Consequently, he stated that he had an 
operation on his left ankle in 1981 while in basic training.  
The veteran also stated that he was told by a private 
physician that he would have problems with his ankle all of 
his life.  

During a June 1996 personal hearing, the veteran stated that 
during basic training his left ankle was swollen and it was 
painful for him to put his boot on and although when running 
he did not feel any pain, his ankle was swelling.  According 
to him, he was in surgery for about two to three hours and a 
foreign body was removed from his left ankle.  After surgery 
his leg was swollen and he suffered from a lot of pain.  He 
also stated that when walking, his leg sometimes pops and 
locks on him.  The veteran also stated that when the glass 
ashtray struck his foot/ankle he did not realize at that time 
that silver had entered into his foot/ankle.  According to 
him, he did not have any problems with his left ankle when 
the accident occurred.  

In July 1997, the RO made a request to the National Personnel 
Records Center (NPRC) for additional service medical records 
specifically those pertaining to the removal of a foreign 
body from the veteran's left ankle.  In September 1997 the 
NPRC replied stating that no additional service medical 
records were found.  

During an August 1999 VA examination, the veteran complained 
of mild pain in the left anterior ankle and that the left 
ankle is weak and gives out at times.  It was noted that the 
veteran had had a glass piece removed from the left ankle.  
It was also noted that there were no records pertaining to 
the actual minor surgery, however, the follow-up note from 
the service medical records clearly stated that a glass piece 
had been removed from the left ankle and that it had healed 
well.  

Upon examination, the left ankle was not swollen, was 
nontender, and there was no swelling or effusion.  The range 
of motion of the left ankle was normal in all directions 
tested.  There were no flare-ups and no crutches, brace, or 
cane was used.  The veteran stated that he can only walk one 
mile, and that he cannot run or take part in any outdoor 
activities.  On examination the veteran's gait was normal.  
The diagnoses were normal left ankle and the removal of 
superficial glass from the left ankle.  

The VA physician concluded that the veteran did not incur any 
disability to his ankle at any time.  The injury of the small 
glass foreign body was removed and resulted in a superficial, 
barely visible scar.  The veteran does not have any residual 
disability.  According to the VA physician, the injury 
happened prior to service, and was not aggravated by service.  

II. Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303 (1999).

The appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111, 1137; 38 
C.F.R. § 3.304 (1999); Akins v. Derwinski, 1 Vet. App. 228, 
231 (1991).  The burden of proof is on the VA to rebut the 
presumption of soundness with evidence that the disability 
pre-existed service.  Doran v. Brown, 6 Vet. App. 283 (1994).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Temporary flare-ups of a pre-existing disorder during 
service, without evidence of a worsening of the underlying 
condition, does not constitute aggravation.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).  The veteran's 
statements that a pre-existing disorder worsened in service 
is not probative of aggravation of a pre-existing disorder.  
Routen v. Brown, 10 Vet. App. 183 (1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303 (a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence 
against the claim.  If so, the claim is denied; if the 
evidence in support of the claim or is in equal balance, the 
claim is allowed.  38 U.S.C.A. § 5107 (b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

III. Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107 (a).  That is, 
he has presented a claim which is plausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  He has presented private medical 
evidence of a diagnosis of a current left ankle disorder and 
the service medical records show that he received treatment 
for the left ankle disorder during service.  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107 (a).  

Because the existence of a left ankle disorder was not found 
on examination when the veteran entered service, he is 
entitled to the presumption of soundness on entering service.  
38 C.F.R. § 3.304 (b).  The Board finds, however, that the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence.  The veteran has stated on numerous 
occasions that he injured his left ankle prior to entering 
into the service and a VA physician noted during an August 
1999 VA examination that the left ankle injury happened prior 
to service.  For these reasons, the Board has determined that 
the evidence clearly and unmistakably shows that the 
veteran's left ankle disorder existed prior to his entering 
service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994); 
see also Paulson v. Brown, 7 Vet App. 466, 470 (1995).

Because the veteran's left ankle disorder is found to have 
pre-existed service, service connection is warranted only if 
the disorder was aggravated by service.  A pre-existing 
disorder will be found to have been aggravated during service 
when there is an increase in severity of the underlying 
disability during service, unless the increase in disability 
was due to the natural progress of the disease.  38 C.F.R. 
§ 3.306 (a).  An acute exacerbation of the symptoms does not 
constitute evidence of an increase in the severity of the 
underlying disability.  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  Although the service medical records show that the 
veteran had surgical removal of a piece of glass, presumably 
from his left ankle, during service, the medical evidence 
does not indicate that a chronic increase in the severity of 
the underlying disorder occurred.  In addition, in August 
1999 a VA physician concluded that the veteran's left ankle 
injury happened prior to service, and that it was not only 
not aggravated by service, but that currently no disability 
existed.  

To date, the veteran has not submitted any medical evidence 
regarding aggravation of his left ankle disorder during 
service and the veteran's statements that the pre-existing 
disorder worsened in-service is not probative of aggravation 
of the pre-existing disorder.  Routen, 10 Vet. App. at 183.  
The veteran has submitted a June 1995 private medical report 
which indicated that he was suffering from subjective pain in 
his lower left leg.  This private medical report, however, is 
not probative of aggravation of the pre-existing disorder 
during service.  

The Board finds, therefore, that an increase in the severity 
of the left ankle disorder did not occur during service, and 
that the presumption of aggravation does not apply.


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.  




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 

